  Case 2:16-md-02724-CMR Document 1213 Filed 02/05/20 Page 1 of 2




                                        UNITED STATES Jl_;DICIAL PA."EL
                                                            on
                                               MULTIDISTRICT LITIGATION



IN RE~ GE!'l"ERIC PHARi\fACEUTICALS
PRICING ANTITRVST LITIGATION                                                           MDL No. 2724



                                                  (SEE ATTACHED SCHEDULE)



                         CO~l)ITIONAL TRANSFER ORDER (CTO -10)



On August 5, 2016, the Panel transferred 1 civil action(s) to the United States District Court for the
Eastern District of Pennsylvania for coordinated or consolidated pretrial proceedings pursuant to 28
U.S.C. § 1407. See 227 F.Supp.3d 1402 (J.P.M.L. 2016). Since that time, 48 additional action(s)
have been transferred to the Eastern District of Pennsylvania. With the consent of that court, all such
actions have been assigned to the Honorable Cynthia M. Rufe.

It appears that the action(s) on this conditional transfer order involve questions of fact that are
common to the actions previously transferred to the Eastern District of Pennsylvania and assigned to
Judge Rufe.

Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Pane) on Mu!tidistrict
Lithrntion, the action(s) on the attached schedule are transferred under 28 C.S.C. § 1407 to the
Eastern District of Pennsylvania for the reasons stated in the order of August 5, 2016, and, with the
consent of that court, assigned to the Honorable Cynthia :vl. Rufe.

This order does not become effective until it is filed in the Office of the Clerk of the Cnited States
District Court for the Eastern District of Pennsylvania. The transmittal of this order to said Clerk
shall be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk
of the Panel within this 7-day period, the stay will be continued until further order of the Panel.


                      tnasmuct, as no obJection 1s
                      pending at this Uroe. the
                      stay 1S lifted,
                                                                 FOR THE PA.1\;EL:
                      IFeb 05, 2020 I
                            CLERKS OFFICE
                                uNl"'EDSTATf:.S
                             J\JDIC1Al PANEL ON
                          MUlTIDISl'RIC"'"L.f"IGA.nON
                                                                     9-L~A.
                                                                 John W. Nichols
                                                                 Clerk of the Panel
  Case 2:16-md-02724-CMR Document 1213 Filed 02/05/20 Page 2 of 2




IN RE: GE~ERIC PHAR.i.'1.ACEUTICALS
PRICING ANTITRUST LITIOATION                                              MDL No. 2724



                  SCHEDULE CTO-10 - TAG-ALONG ACTIONS



                     C.A.NO.     CASE CAPTION

CALIFOR.NIA NORTHER.1\i

  CAN        3       19-08438    Molina Healthcare, Inc. v. Actavis Elizabeth, LLC et al
